

Exhibit 10.1
Robert R. Harl
327 East Friar Tuck Lane
Houston, Texas 77024




August 29, 2014





--------------------------------------------------------------------------------

Willbros United States Holdings, Inc.
August 29, 2014
Page 2





VIA FEDEX
Willbros United States Holdings, Inc.
4400 Post Oak Parkway, Suite 1000
Houston, Texas 77027
Attention: Chairman of the Board


Dear John:


Reference is made to that certain Employment Agreement dated as of September 20,
2010, between Willbros United States Holdings, Inc., a Delaware corporation
(“WUSH”), and me, as amended by Amendment No. 1 thereto dated as of April 16,
2013, among WUSH, Willbros Group, Inc., a Delaware corporation (“WGI”), and me
(as amended, the “Employment Agreement”). Any capitalized terms used in this
waiver letter but not defined herein shall be defined in accordance with the
Employment Agreement.


WUSH, WGI and I agree that I am entitled to the Succession Award and the
Succession Award shall be paid to me on December 31, 2014 in accordance with the
terms of Section 4.3 of the Employment Agreement. I hereby irrevocably waive any
and all rights I may have under the Employment Agreement to receive a lump sum
amount equal to 100% of my annual Base Salary pursuant to Section 7.1(a)(i) of
the Employment Agreement in the event of an early termination of the Employment
Agreement that is due to my Involuntary Separation from Service without Cause or
my resignation for Good Reason.


During the remainder of the Employment Period, I hereby irrevocably waive any
and all rights I may have under the Employment Agreement to terminate the
Employment Agreement due to my resignation for Good Reason other than as a
result of the occurrence of the event described in subparagraph (i) of the Good
Reason definition in the Employment Agreement.


During the remainder of the Employment Period, I will not act on behalf of, or
exercise any management responsibilities with respect to, WGI or any of its
subsidiaries unless specifically requested by the Chairman of the Board of
Directors of WGI.


In return for my waivers in this waiver letter, WUSH will pay me my current
salary and benefits through January 1, 2015 unless I am terminated under
subparagraphs (ii), (iii), (iv), (vi) or (vii) of the Cause definition in the
Employment Agreement. Likewise, WUSH confirms that: (a) it will pay me my cash
bonus for 2014, in accordance with the requirements of Section 4.2 of the
Employment Agreement, (b) I will receive my LTI for 2014, in accordance with
Section 4.3 of the Employment Agreement; and (c) all unvested LTI payments will
vest automatically upon my resignation on January 2, 2015, in accordance with
Section 4.3 of the Employment Agreement. I understand that, although my 2014 LTI
is based on year-long performance metrics and will be calculated under those
metrics at year-end, based on the results as of the date of this letter, I
currently qualified for payment under those metrics.



\4484k14 031.docx

--------------------------------------------------------------------------------

Willbros United States Holdings, Inc.
August 29, 2014
Page 3



WUSH hereby irrevocably waives any and all right to terminate my employment
under subparagraphs (i) and (v) of the Cause definition in the Employment
Agreement, and waives my obligations (except as set forth in this waiver letter)
under Section 3.2 of the Employment Agreement.


I hereby acknowledge and agree that this waiver letter and the events giving
rise to this waiver letter shall not constitute an Involuntary Separation from
Service for purposes of the Employment Agreement. I further acknowledge and
agree that, effective as of the date hereof and during the remainder of the
Employment Period, I will report directly to the Chairman of the Board of
Directors of WGI.


This waiver letter may be executed in one or more counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.


 
/s/ Robert R. Harl
 
Robert R. Harl



Agreed and accepted this 29th day of August, 2014.


 
/s/ John T. McNabb, II
 
John T. McNabb, II
 
Chairman of the Board
 
Willbros United States Holdings, Inc and
 
Willbros Group, Inc.




\4484k14 031.docx